                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   WILLIAM BERGER,                    1:16-cv-3650-NLH
                Petitioner,           MEMORANDUM OPINION &
        v.                            ORDER
   UNITED STATES OF AMERICA,

                Respondent.


APPEARANCES:

MAGGIE F. MOY
OFFICE OF FEDERAL PUBLIC DEFENDER
800-840 COOPER STREET, SUITE 300
CAMDEN, NEW JERSEY 08102

     On behalf of Petitioner

JASON M. RICHARDSON
OFFICE OF THE UNITED STATES ATTORNEY
CAMDEN FEDERAL BUILDING
401 MARKET STREET
P.O. BOX 1427
CAMDEN, NEW JERSEY 08101

     On behalf of Respondent


HILLMAN, District Judge

     This case comes before the Court on Petitioner William

Berger’s Motion to Vacate, Set Aside, or Correct his criminal

sentence pursuant to 28 U.S.C. § 2255.    On June 8, 2009,

Petitioner William Berger pled guilty to one count of bank

robbery, in violation of 18 U.S.C. § 2113, two counts of

carjacking, in violation of 18 U.S.C. § 2119, and one count of
use of a firearm in furtherance of a crime of violence, in

violation of 18 U.S.C. § 924(c).       Crim. No. 09-423 (JBS), Docket

Nos. 10, 13.    On September 29, 2009, he was sentenced to a term

of 264 months’ imprisonment.    Id., Docket No. 17.

      In Johnson v. United States, 135 S. Ct. 2551, 2257 (2015),

the Supreme Court held that the “residual clause” of the Armed

Career Criminal Act (“ACCA”), which defines a “violent felony,”

was unconstitutionally void for vagueness.      See 18 U.S.C. §

924(e)(2)(B).   However, Johnson did not invalidate the “elements

clause” of the ACCA.

      On June 17, 2016, Mr. Berger filed the present Motion to

Set Aside, arguing that, under Johnson, neither bank robbery nor

carjacking are crimes of violence and therefore do not qualify

as predicate offenses for § 924(c).      [Docket No. 1.]   He further

argues that, after Johnson, he does not qualify as a career

offender. [Id.]

      On April 18, 2019, the late Honorable Jerome B. Simandle

stayed this case pending the Supreme Court of the United States’

disposition in United States v. Davis, No. 18-431.      [Docket No.

6.]   On June 24, 2019, the Supreme Court of the United States

issued its opinion in United States v. Davis, which extended the

reasoning of Johnson to the residual clause of 18 U.S.C.

924(c)(3)(B), which defines a “crime of violence.”      139 S. Ct.

2319, 2324-25 (2019).    But like Johnson, Davis did nothing to

                                   2
undermine the elements clause of § 924(c)(3)(A), which defines a

“crime of violence” as one that “has as an element the use,

attempted use, or threatened use of physical force against the

person or property of another.”     18 U.S.C. § 924(c)(3)(A).

     In light of the decision in Davis, this Court on January 7,

2020, directed the parties to file a letter brief to explain the

effect of Davis on Mr. Berger’s Petition.     [Docket No. 8.]   The

Government responded on January 23, 2020, that the Davis

decision rendered Mr. Berger’s petition moot.     [Docket No. 9.]

Counsel for Mr. Berger responded on January 24, 2020, stating

that “[t]he government’s recitation of the law and facts is

accurate and defense counsel is unaware of any case law to the

contrary.”   [Docket No. 10.]

     The Court agrees with the Government’s argument.     The Third

Circuit has held that bank robbery in violation of 19 U.S.C. §

2113(a) is a crime of violence.     United States v. Wilson, 880

F.3d 80, 82 (3d Cir. 2018).     Several Courts of Appeals, though

not the Third Circuit, have also held that carjacking in

violation of 18 U.S.C. § 2119 is a crime of violence because it

satisfies the “physical force” element as defined in §

924(c)(3)(A).   See Estell v. United States, 924 F.3d 1291 (8th

Cir. 2019); United States v. Jackson, 918 F.3d 467, 486 (6th

Cir. 2019); United States v. Jones, 854 F.3d 737 (5th Cir.

2017); United States v. Evans, 848 F.3d 242 (4th Cir. 2017); In

                                   3
re Smith, 829 F.3d 1276, 1280 (11th Cir. 2016).      This Court

agrees with the analyses in those cases.      Therefore, both bank

robbery and carjacking do qualify as crimes of violence, meaning

that aspect of Mr. Berger’s petition fails.

     Mr. Berger’s argument that he is not a career offender also

fails, due to it being untimely.       Section 2255 permits a federal

prisoner to attack the validity of their conviction or sentence

“upon the ground that [it] was imposed in violation of the

Constitution or laws of the United States, or that the court was

without jurisdiction to impose such sentence, or that the

sentence was in excess of the maximum authorized by law, or is

otherwise subject to collateral attack.”      28 U.S.C. § 2255

(2018).   The Antiterrorism and Effective Death Penalty Act of

1996 (“AEDPA”) imposes a one-year limitation within which a §

2255 motion must be filed. See id.      That limitation can run from

four different dates, but the only one that could be relevant

here comes from § 2255(f)(3).   That section grants a petitioner

one year from the date on which the Supreme Court newly

recognized a retroactively applicable right.      See id. §

2255(f)(3).

     Mr. Berger filed his petition within one year from the date

on which Johnson was decided.   However, the Supreme Court has

since expressly declined to extend Johnson to the career

offender provision of the advisory Sentencing Guidelines.

                                   4
Beckles v. United States, 137 S. Ct. 886, 895, 897 (2017).

Therefore, although Johnson did create a “newly recognized”

right, that right is inapplicable to the case at hand.

Therefore, Mr. Berger’s Motion is time-barred, as § 2255(f)(3)

does not apply.

     THEREFORE, IT IS on this   31st    day of   JANUARY   2020,

     ORDERED that Mr. Berger’s Motion [Docket No. 1] be, and the

same hereby is, DENIED; and it is further

     ORDERED that the Clerk mark this matter as CLOSED.



                                       s/Noel L. Hillman
At Camden, New Jersey                  NOEL L. HILLMAN, U.S.D.J.




                                 5
